February 6,   1958



Honorable A.W. Lair                    Opinion No. WW-352
Criminal District Attorney,
Randall County                         Rer   Validity of oer-
Canpn, Texas                                 taln provlelons
                                             of Senate Bill 222,
                                             55th Legislature,
Dear Xr. Lair:                               Regular Session.
           Your request for an opinion reads 88 follows:
           "A complaint 1s now pending before the
      &and Jury of Randall County, Texas, whloh ie
      based on the provisions of the captioned bill.
      One of the defendants in the case is an of-
      ficer of an insurance company in the State of
      Texas and if indicted, would have to be ln-
      diated under the provision of Senate Bill 222,
      which makea the giving of a gift by an officer
      of an Insurance aompany to a member of the
      State Board of Insurance or its agents and
      employees a felony offense.
           "An examination of the title of Senate
      Bill 222 reveals that It does not mention
      as a purpose of the bill, that a gift by an
      officer of an insurance company to a member
      of the Board or Its agents or employees shall
      be unlawful or that a penalty shall be set. As
      I interpret Article 3 of the Texas Constitution,
      under Section 35, and Its annotations, the failure
      toset out thla purpose in the caption Is fatal
      to the validity of that portion of the bill.
            "May I please have your opinion aoncernlng
       the validity of Senate Bill 222 as to the crlml-
       nal responsibility of offloers of Texas Insurance
       companies for making gifts to member8 of the .Board
       or Its employees and agents in view of the failure
       of this purpose appearing In the title."
                                                            -I.   .




Hon. A.W. Lair, Page 2 (w-352)

           Article III, Section 35 of the Constitution of
Texas provides:
           "No bill, (except general sGpropriation
      bills which may embrace the varI.oussubjects
      and accounts for and on account of which moneys
      are appropriated) shall contain more than one
      subjeat, which shall be expressed In its title.
      Rut if any subject shall be embraced in an act,
      which shall not be expressed in .&hetitle, such
      act shall be void only as to so n?.$hthereof as
      shall not be so expressed."
           Section 5 of Senate Bill 222 (Chapter 499, Acts
of the 55th Legislature, Regular Session')reads:
           "Sec. 5. Chapter 1 of the Irmurmoe  Code Is
      amended by addlng.;afterArticle 1~09-2 ,thefollbwlng
      Article 1.09-3, which shall read as follows:
           "'Article 1.09-j. Certain Acts Shall Be Unlawful.
           "'(a) It shall be unlawful for any member of
      the State Board of Insurance, Commissioner of In-
      surance, or any employee or 8gent of the State Board
      of Insurance to accept any money, gXt or anything
      of value or agree to accept any m?rey, gift or anything
      of value, or to sell or offkr to sell anything of
    ; value, or to buy or offer to buy anything of value
      from or to any insurance company or agent or employee
    : of any insurance company.
           "IIt shall be unlawful for any officer, agent
      or employee of any insurance company to give or
      offer to give money, a 'Lft$33: anything of value, or
      to pay or offer to pa
      to any member of the State Board _I-
                                        3
      missioner of Insurance, or any agent or employee
      of the State Board of Insurance
                                    e
           "'The provisions of this Article shall not
      apply to transactions between such persons as
      Insured8 or insurers provided the customary pre-
      miums are paid by the insureds.
           "'Any person violating the provisions of this
      Article shall upon conviction be confined in the
      penitentiary for not less than one ear nor more
      than five years." (IGnphasisadded.
Hon. A.W. Lair, page 3 (W-352)

            The,portlon of the title of Senate Bill 222 which
refers to this amendment reads:
            "An Act amending * * l by adding to
       the Insurance,Code Artlolee * * * and 1.09-j;
       * * * making certain acts of members of the
       Board, the Commissioner, and their employees
       unlawful and fixing penalties therefor; * l *."
            The title of Senate Bill 222 states the purpose
to make "certain acts of members of the I!oard,-':the
                                                   Commissioner,
and their employees unlawful," but does not state the further
purpose to make certain acts of officers, agents and employees
of Insurance companies unlawful. If a statute by Its title ap-
pears to affect only certain groups of Individuals, while the
provisions in its body affect other groups also, the title
is mlaleading and the act in unconstltutlonal Insofar as it
affects the unnamed         Stum v. State, 151 Tex. Crlm. 436,
208 S.W.2d 633 (1948~~sSilvia    v. State, 88 Tex. Grim. 634,
229 S.W. 542 (1921); Sutherland v. Board of Trustees of Bishop
Independent School Dist., 261 S.W. 489 (Tex.Clv.App. 1924
                    er authorities seeAtt:ty.Cen.Op. WW-265

             The only reference in the title of Senate Bill
222 $vhichmight give notlae of the portion of Artlale 1.09-j
und r consideration Is the recitation that Article 1.09-B
Is %elng added to the Insurance Code. It has been held that
a reference In the title of an amandatory act to the article
number being amended, without deeoribing the subject matter
of the article or specifying the changes made by the amend-
~ment, Is sufficient to allow any smendment germane to the
subject treated in the article referred to. Walker v. State,
134 Tex. Crlm. 500, 116 S.W.2d 1076 (1938); Cenodc v. Colo-
              48 S.W.2d 470 (Tex.Civ.App., 1932). mt this
-      as never been extended to include the addition of a
new article embracina a sub.lectnot theretofore covered br
the statute being am&ded. See Board of Water Engineers v".
City of San Antonio, 283 S.w.28 722 tTex. Sup. lgbb,1 Fu ther-
more, if the title, after having recited the number of thre
article being amended, specifies the particular field an
amendment is to cover or states a purpose to make a certain
change in the law, the amendatory act Is limited to the
making of the change designated and precludes any additional,
contrary or different amendment. Walker v. State, supra;'
Quinn v. Home Owners' Loan Corporation, 125m2d      1063 (Tax.
Clv.App. 1939, error diem.).
            Since the description of the subject matter of
Article 1.09-j in the title of Senate Bill 222 does not em-
brace acts of officers, agents and employees of insurance
                                                             .   .   7




Hon. A.W. Lair, page 4 (w-352)

companlee, we are oompelled to hold that the portion of this
artlole whloh attempts to make oertain sots of these lndlvl-
duala unlawful is void.
                           SUMMARY
               The title of Senate Bill 222, Chapter.
          499, Acts of the 55th Legislature, Regu&.ar
          Session, 1957, does not give notice of the
          provision In Article 1.09-x of the Insurance
          Code, added as a new article by Se&ion 5
          of Senate Bill 222, which provides that It
          shall be unlawful for an officer, ,agentor
          employee of an insurance company to make a
          gift or payment to any member of the State
          Board of'Insurance, the Commissioner of In-
          surance, or an employee of the Board. This
          portion of Article 1.09-j fe therefore void.
          Tex. Conat. Art. III, Sec. a5s
                                 Youre very truly,
                                 WILL WILSON
                                 Attorney General of Texaa




                                     Assistant

,MKw:bh
APPROVED8
OPINION COMMITTEE
Gee. P. Blackburn, Chairman
Jack Goodman
J. Mark McLaughlin
Ralph Rash
REVIEWED FOR THE ATTOBNBY GENERAL
BYI
        W,V. Cieppert